Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 11,122,032. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:

Instant Application: 17/472,257
U.S. Patent 11,122,032
Claim 1, a method  comprising: 
receiving a call message associated with a call at a call termination service provider; 
==========================
retrieving a first table comprising calling party assigned telephone numbers and corresponding service provider network identifiers; 
===========================

retrieving a second table comprising the service provider network identifiers and corresponding service provider codes; 
identifying, via the first table, a service provider network identifier assigned to the calling number of the call origination device; 
==========================
identifying, via the second table, the service provider network identifier has an entry that matches a service provider code; 

===========================
determining the service provider network identifier identifies a service provider network supporting the call origination device, based on the calling number of the call origination device; 












=========================
determining, via the call termination service provider, whether the service provider code matches the service provider network identifier as identified from the second table accessed by a verification service of the call termination service provider; and 

============================
blocking or verifying the call based on the match determination.

1. A method comprising: 
receiving a call message associated with a call at a call termination service provider; 
===============================
retrieving a first table comprising calling party assigned telephone numbers and corresponding service provider network identifiers;
===============================

retrieving a second table comprising the service provider network identifiers and corresponding service provider codes; identifying, via the first table, a service provider network identifier assigned to the calling number of the call origination device; 
========================
identifying, via the second table, the service provider network identifier has an entry that matches a service provider code; 

==============================
determining the service provider network identifier identifies a service provider network supporting the call origination device, based on the calling number of the call origination device; 
==============================
identifying, from the call message, an identity header comprising a link to a public certificate repository storing a public certificate assigned to the service provider network; 

=============================
retrieving, via the call termination service provider, the service provider code from the public certificate assigned to the service provider network; 
==============================
determining, via the call termination service provider, whether the service provider code matches the service provider network identifier as identified from the second table accessed by a verification service of the call termination service provider; and 

=============================
blocking or verifying the call based on the match determination.


Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over RFC 3261 (SIP: Session Initiation Protocol) and further in view of Sridhar et al (US 2019/0387030) and further in view of Gustave et al (US 2008/0181380).  (All documents are previously disclosed and also submitted in the IDS)

Claims 1, 8 and 15, RFC teaches a method, an apparatus and a non-transitory computer readable storage medium comprising: 
a)	receiving a call message associated with a call at a call termination service provider; (RFC: Alice calls Bob, page 10);
b)	retrieving a first table comprising calling party assigned telephone numbers and corresponding service provider network identifiers; (RFC: it is sip:bob@biloxi.com, where biloxi.com is the domain of Bob's SIP service provider. Alice has a SIP URI of sip:alice@atlanta.com, page 10.  Here the SIP URI comprises domain: atlanta.com hosts the origination call from Alice.  Please also see page 152 for various example SIP and SIPS URIs: 
sip:alice@atlanta.com
sip:alice:secretword@atlanta.com;transport=tcp
sips:alice@atlanta.com?subject=project%20x&priority=urgent
sip:+1-212-555-1212:1234@gateway.com;user=phone
sips:1212@gateway.com
sip:alice@192.0.2.4
sip:atlanta.com;method=REGISTER?to=alice%40atlanta.com
sip:alice;day=tuesday@atlanta.com
where line 4 identifies the telephone number of the origination device which is from Alice’s device.

c)	retrieving a second table comprising the service provider network identifiers and corresponding service provider codes; (RFC does not teach service provider codes, Sridhar teaches “the service network code 222(3) is a type of code that indicates (or corresponds to) particular service(s) that the UE 106 can request via a SIP request 502 (e.g., a session request, such as a SIP INVITE). In an illustrative example, the service network code 222(3) may form a first portion (e.g., network portion) of the destination IP (e.g., IPv6) address 500 that is to be included in a SIP request 502 sent by the UE 106 to the IP-SIP server(s) 110 over the telecommunications network 102. The IP-SIP server(s) 110 can use this service network code 222(3) (e.g., the network portion of the destination IP address 500) to route the SIP request 502 (or packets that make up the SIP request 502) to an appropriate endpoint, as described in more detail below. Because there are multiple types/categories of network services (e.g., IMS-based services), each type of service may be assigned a particular service network code 222(3) (e.g., the 64 bits for the Network), [0048]”.
d)	identifying, via the first table, a service provider network identifier assigned to the calling number of the call origination device; (RFC: it is sip:bob@biloxi.com, where biloxi.com is the domain of Bob's SIP service provider. Alice has a SIP URI of sip:alice@atlanta.com, page 10.  Here the SIP URI comprises domain: atlanta.com hosts the origination call from Alice.  Please also see page 152 for various example SIP and SIPS URIs: 
sip:alice@atlanta.com
sip:alice:secretword@atlanta.com;transport=tcp
sips:alice@atlanta.com?subject=project%20x&priority=urgent
sip:+1-212-555-1212:1234@gateway.com;user=phone
sips:1212@gateway.com
sip:alice@192.0.2.4
sip:atlanta.com;method=REGISTER?to=alice%40atlanta.com
sip:alice;day=tuesday@atlanta.com
where line 4 identifies the telephone number of the origination device which is from Alice’s device.
e)	identifying, via the second table, the service provider network identifier has an entry that matches a service provider code; (While the RFC, page 243 requires the strict security policy to reject requests that do not match the administrative domain from which they have been proxied.  Page 117 states if the address does not match the proxy, the message must be silently discarded. Here examiner by obviousness maps the action to the matching.  To support this obviousness examiner further provide Gustave who, via fig. 2, teaches “[0041] When a determination is made in step 214 that the user identification provided in step 212 does not appear on the list of user identifications for RealName B in the proxy table 125, then the method 200 proceeds to step 216. Similarly, when a determination is made in step 214 that the password provided for a user identification does not match the password listed in the proxy table 125 for the user identification, the method 200 proceeds to step 216. 
[0042] In step 216, a proxy reject action is performed. The proxy reject action performed in step 216 is similar to the proxy reject action performed in step 208. Following the proxy reject action in step 216, the method 200 proceeds to step 222 where the method 200 stops. 
f)	determining the service provider network identifier identifies a service provider network supporting the call origination device, based on the calling number of the call origination device; (steps a, b, and d describes sip:bob@biloxi.com, where biloxi.com is the domain of Bob's SIP service provider. Bob is the receiver of the call from Alice where Alice has a SIP URI of sip:alice@atlanta.com, page 10.  Here the SIP URI comprises domain: atlanta.com hosts the origination call from Alice.  
sip:alice@atlanta.com
sip:alice:secretword@atlanta.com;transport=tcp
sips:alice@atlanta.com?subject=project%20x&priority=urgent
sip:+1-212-555-1212:1234@gateway.com;user=phone
sips:1212@gateway.com
sip:alice@192.0.2.4
sip:atlanta.com;method=REGISTER?to=alice%40atlanta.com
sip:alice;day=tuesday@atlanta.com
where line 4 identifies the telephone number of the origination device which is from Alice’s device.

g)	determining, via the call termination service provider, whether the service provider code matches the service provider network identifier as identified from the second table accessed by a verification service of the call termination service provider; (see step e) above);
and 29Docket No. F0082019A-C1 
h)	blocking or verifying the call based on the match determination. (While the RFC, page 243 requires the strict security policy to reject requests that do not match the administrative domain from which they have been proxied.  Page 117 states if the address does not match the proxy, the message must be silently discarded. 
To support this strict security policy, Gustave, via fig. 2, teaches “When a determination is made in step 214 that the user identification provided in step 212 does not appear on the list of user identifications for RealName B in the proxy table 125, then the method 200 proceeds to step 216. Similarly, when a determination is made in step 214 that the password provided for a user identification does not match the password listed in the proxy table 125 for the user identification, the method 200 proceeds to step 216.  In step 216, a proxy reject action is performed. The proxy reject action performed in step 216 is similar to the proxy reject action performed in step 208. Following the proxy reject action in step 216, the method 200 proceeds to step 222 where the method 200 stops. (see [0041-0042]).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Sridhar and Gustave into the teaching of the RFC for the purpose of providing explicit and precise detail of how the retrieving of information for mapping/matching for verification before establishment of any communication… to ensure a high level of security assurance in communication in the process of customizing a call routing tree for the interest to the user, i.e., toll-free number.
Claims 2, 9 and 16, comprising: when the service provider code matches the service provider network identifier as an entry in the second table, verifying the call to be completed. (Sridhar: The codes 222 maintained by the UE 106 may correspond to a network services mapping table that is maintained by the IP-SIP server(s) 110, [0037]).
Claim 3, 10 and 17, comprising: when the service provider code does not match the service provider network identifier as an entry in the second table, blocking the call. (See the independent claims, step h).
Claims 4, 11 and 18. The method of claim 1, wherein the call message is a session initiation protocol (SIP) INVITE message and the telephone number of the call origination device is identified from the SIP INVITE message.
RFC, page 152 line 4 below:
sip:alice@atlanta.com
sip:alice:secretword@atlanta.com;transport=tcp
sips:alice@atlanta.com?subject=project%20x&priority=urgent
sip:+1-212-555-1212:1234@gateway.com;user=phone
sips:1212@gateway.com
sip:alice@192.0.2.4
sip:atlanta.com;method=REGISTER?to=alice%40atlanta.com
sip:alice;day=tuesday@atlanta.com

Claims 5 and 12. The method of claim 1, wherein the second table is stored in a public certificate. (RFC: Please note while user can create self-signed certificate, user should acquire certificates from known public certificate authority, Page 201);
Claim  6, 13 and 19. The method of claim 1, comprising identifying, from the call message, an identity header comprising a link to a public certificate repository storing a public certificate assigned to the service provider network. (RFC: it is sip:bob@biloxi.com, where biloxi.com is the domain of Bob's SIP service provider. Alice has a SIP URI of sip:alice@atlanta.com, page 10).
Claims 7, 14 and 20. The method of claim 1, comprising retrieving, via the call termination service provider, the service provider code from the public certificate assigned to the service provider network. (RFC: Please note while user can create self-signed certificate, user should acquire certificates from known public certificate authority, Page 201); it is sip:bob@biloxi.com, where biloxi.com is the domain of Bob's SIP service provider. Alice has a SIP URI of sip:alice@atlanta.com, page 10).



				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651